In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated March 31, 1998, as granted the motion of the defendant V.I.A. Realty Corp. for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
In response to the respondent’s showing of entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact (see, CPLR 3212 [b]). Furthermore, since there was only speculation as to what additional discovery would uncover in the present situation, the court properly granted the motion for summary judgment (see, Mazzaferro v Barterama Corp., 218 AD2d 643). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.